Alvin Hawkins, J.,
delivered the opinion of the Court.
This is an action for verbal slander. The defendant filed two pleas: 1st, Not guilty. 2nd, Statute of limitation of six months.
Issue was taken upon these pleas. There was verdict and judgment for the plaintiff. The defendant has appealed in error to this Court.
Upon the trial, and before the character of the plaintiff had been in any manner impeached by evidence offered by the defendant, the plaintiff offered to prove by several witnessess that his character was good.
*131This evidence was objected to by the defendant; but the objection was overruled, and the. evidence permitted to go to the jury. Was this erroneous?
Upon this question the authorities are conflicting; but the great weight of authority,- it seems to us, is, that a plaintiff in an action for slander, can not, under the general issue, introduce evidence in chief of his good character; and that such evidence is wholly inadmissible, except to rebut evidence of bad character offered by the defendant: 10 Greenleaf on Evidence, vol. 2, sec. 426, and note 1 — sec. 419, note, 2; 34 Penn. St., 114; vol. 1, 4 American Leading Cases, 198, 199, notes and authorities cited.
We are, therefore, constrained to hold that the action of the Circuit Court in overruling the objection, and admitting the evidence, was erroneous.
Other errors have been assigned in argument, as to which we will now express no opinion.
Let the judgment be reversed. ■ and the cause remanded.